DETAILED ACTION
Response to Amendment
The amendment and terminal disclaimer, both filed on 08/23/2022 has placed the application in condition for allowance.

Allowable Subject Matter
Claims 1-3 and 5-10 allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Bae et al (US 20090296026 A1; relied upon in the Office Action filed on 05/24/2022, “Bae”), fails to disclose, teach, suggest, or render obvious the combined structure and functionality of a light emitting surface of the second light source is disposed to face the second main surface as set forth in the claim. The reason for allowance corresponds to the indicated allowable subject matter of original claim 4 (filed 10/01/2021) in the Office Action filed on 05/24/2022.
Re Claims 2-3 and 5:
The claims are allowed due to their dependence on allowed base claim 1.
Re Claim 6:
The closest prior art of record, Bae fails to disclose, teach, suggest, or render obvious the combined structure and functionality of an opening penetrating between the first main surface and the second main surface as set forth in the claim. The reason for allowance is the same as given in the Office Action filed on 05/24/2022.
Re Claims 7-10:
The claims are allowed due to their dependence on base claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875